Per Curiam.
This case is submitted on the people’s motion to affirm. Defendant has appealed from his conviction, upon a plea of guilty, of the charge of larceny from a person. MCLA § 750.357 (Stat Ann 1954 Rev § 28.589). Defendant, with benefit of counsel, tendered his plea on May 16, 1969, in Detroit Recorder’s Court. On appeal, he *184claims the trial judge erred in failing to specifically obtain a waiver of three constitutional rights: the right to trial by jury; the privilege against self-incrimination; and the right to confront his accusers. He relies on Boykin v. Alabama (1969), 395 US 238 (89 S Ct 1709, 23 L Ed 2d 274).
Since we definitively determined the single issue defendant now raises in People v. Taylor (1970), 23 Mich App 595, there is manifestly no need for further consideration of defendant’s appeal. Motion to affirm is granted.